Case: 4:15-cr-00404-HEA-NAB Doc. #: 2273 Filed: 06/12/19 Page: 1 of 3 PageID #:
                                    10819


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA,                 )
                                           )
               Plaintiff,                  )
                                           )   No.: 4:15-CR-00404 HEA/NAB
 vs.                                       )
                                           )
 OSCAR DILLON, III,                        )
                                           )
              Defendant.                   )

            STATUS REPORT REGARDING MOTION TO DISMISS

       Now comes the defendant, Oscar Dillon III, and respectfully submits the

following status report regarding his, and codefendant Michael Grady’s, motion to

dismiss indictment:

       1.    On April 24, 2019, the government filed a motion to produce

defendants’ hearing exhibits and for an extension of time to respond to the

defendants’ motion to dismiss. The motion was granted on April 29, 2019, directing

defendants to produce all hearing exhibits prior to May 3, 2019, and allowing the

government one-week extension to file their response, following the turning of the

hearing exhibits.

       2.    All of the hearing exhibits were turned over and identified for the

government prior to May 3, 2019. Subsequently, the government filed their

response on May 8, 2019 to the defendants’ motion to dismiss. On May 10, 2019

this Honorable Court accepted the governments overlength response.

       3.    The defense does not intend on filing any addition replies and rests on
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2273 Filed: 06/12/19 Page: 2 of 3 PageID #:
                                    10820


all of their written submission and in-court arguments.

      4.    As of now, this matter is fully briefed for the Court.


                                       Respectfully submitted,

                                        /s/ Vadim A. Glozman
                                       An Attorney for Oscar Dillon, III

Blaire C. Dalton, #6305696IL
DALTON LAW, LLC
53 W. Jackson Blvd., Ste. 1550
Chicago, Illinois 60604
(847) 373-4750
blairec.dalton@gmail.com

Vadim A. Glozman, #6315389IL
53 West Jackson Blvd., Suite 1410
Chicago, Illinois 60604
(312) 726-9015
vglozman2@gmail.com




                                          2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2273 Filed: 06/12/19 Page: 3 of 3 PageID #:
                                    10821


                           CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019, a true and correct copy of the foregoing
was filed electronically with the Clerk of the Court to be served by operation of the
Court’s electronic filing system upon the following: all Attorneys of record.


                                          /s/   Vadim A. Glozman




                                           3
